Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 7, lines 17-21, filed 15 April 2022, with respect to claims 1-4, 6-11, 13-19, 21-30, 33 and 72 have been fully considered and are persuasive.  The rejection of claim 1-4, 6-9, 13, 15-19, 21-28, 33 and 72 under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of WO 2008/049037 (hereafter WO ‘037) has been withdrawn; the rejection of claims 10 and 29 under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of WO 2008/049037 (hereafter WO ‘037) as applied to claim 1 above, and further in view of  Duong et al. (US 20150303481) has been withdrawn; the rejection of claims 11 and 30 under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of WO 2008/049037 (hereafter WO ‘037) as applied to claim 1 above, and further in view of EP 3 012 887 (hereafter EP ‘887) has been withdrawn; and the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of WO 2008/049037 (hereafter WO ‘037) as applied to claim above, and further in view of Zhong et al. (US 8,279,580) has been withdrawn.

(New) DETAILED ACTION
Information Disclosure Statement
3.	The information disclosure statement submitted on 18 April 2020 has been being considered by the examiner.
The Examiner suggests that the Applicant verify US 2020/0033898 as Applicant listed thereon is Shaaban et al. not Zhong et al.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claim 1-4, 6-9, 13, 15-19, 21-28, 33 and 72 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of Xi et al. (US 7,722,686)
Claim 1:	Mitchell et al. disclose an electrode of an energy storage device (see, e.g. the abstract and col. 1: 30-34), comprising
a current collector (see, e.g. col. 4: 47-50)
a single dry electrode film, comprising: 
a dry active material (e.g. activated carbon)(see e.g. col. 4: 54-55); and 
a dry binder comprising a fibrillized binder (e.g. col. 4: 24-29 which discloses dry fibrillizing the dry binder); 
wherein the single dry electrode film is free-standing (i.e. self-supporting), 
wherein the single dry electrode film is about or greater than about 110 µm in thickness (col. 4: 42-44),
wherein the single dry electrode film comprises at least about 90 wt% pf the dry active material (col. 4: 56-64 which discloses 50 % to 99%, or 80% to 95%),
wherein the single dry electrode film comprises at most about 4 wt % of the dry binder (col. 4: 52-64 which discloses 0.5 to 20% of fluoropolymer particles, or 3$ to 15% fluoropolymer), and wherein the single dry electrode film is substantially free of solvent residue (e.g., col. 9: 7-12 which discloses manufacturing a dry electrode without the use of any solvent, and,
Further, Mitchell et al. on col. 4: 22-52 discloses “…a step of compacting the dry material. The step of compacting may be performed after one pass through a compacting apparatus…After the one pass…the dry material may comprise a self-supporting dry adhesive electrode film…formed as a continuous sheet…The electrode film may be calendared directly on to the substrate without use of an intermediate layer…”
This disclosure has been construed as rendering obvious a single dry electrode film.
Mitchell et al. on col. 5: 11-29 disclose “…an energy device product may comprise one or more self-supporting dry adhesive film…The self-supporting dry adhesive film may be coupled directly onto a substrate…The substrate may be a collector…The collector may comprise two sides, wherein one self-supporting dry adhesive film is calendared directly against one side of the collector, and wherein a self-supporting dry adhesive film is calendared against a second side of the collector…”
This disclosure has been construed as rendering obvious a single dry electrode film, one on either side of the collector. See also col. 7: 49-54 which has been construed as anticipating a single dry electrode film, one on either side of a collector.
Mitchell et al. in Figure 4a (col. 31: 51-col. 32: 8) discloses a single dry electrode film (34), one on either side of a current collector (70).
While not exhaustive, this and other disclosures have been construed as anticipating a single dry electrode film. See also entire document.
Mitchell et al. do not disclose that the electrode film porosity of the single dry electrode film is at most about 40%.
Xi et al. disclose that an electrode film porosity of a single dry electrode is at most about 40% (col. 6: 38-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dry electrode of Mitchell et al. to have a porosity of at most about 40%. See also entire document.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have exhibited a vary high capacitance, thus allowing capacitors to receive, store and release large supplies of electrical energy (col. 1: 64-col. 2: 10).
Given that the electrode film of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of similar composition as that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious that the charge rate of the electrode is at least 1C.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1.
The Mitchell et al. combination does not disclose that the electrode film porosity of the single dry electrode film is most about 20%.
Xi et al. discloses “In comparison to conventional capacitors, double layer capacitors have high capacitance in relation to their volume and weight.  There are two main reasons for this volumetric and weight efficiency.  First, the width of the 
charge separation layers are very small, on the order of nanometers.  Second, the electrodes can be made from a porous material, having very large area per unit volume.  Because capacitance is directly proportional to the electrode area, and inversely proportional to the width of the charge separation layer, the combined effect of the narrow charge separation layer and large surface area results in a capacitance that is very high in comparison to that of conventional capacitors.  High capacitance of the double layer capacitors allows the capacitors to receive, store, and release large supplies of electrical energy” (col. 1: 64-col. 2: 10; and, col. 6: 10-48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode material to comprise an appropriate porosity, including that claimed, depending upon the desire capacitance of the electrode.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have exhibited a very high capacitance, thus allowing capacitors to receive, store and release large supplies of electrical energy (col. 1: 64-col. 2: 10).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein given that the electrode of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of a similar composition as that instantly claimed, the electrode of the Mitchell et al. combination renders obvious a single dry electrode film that is at least 0.8 g/cm3 in electrode film density. 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that the electrode of the Mitchell et al. combination is manufactured by method similar to that instantly disclosed (i.e. dry electrode processing) and is of composition similar to that instantly claimed, the electrode of the Mitchell et al. combination renders obvious an electrode material loading of the single dry electrode film being is at least about 15 mg/cm2. 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Mitchell et al. further disclose that the dry active material comprises an anode active material.
	In particular, Mitchell et al., in col. 4: 38-49, disclose “Devices that are used to power modern technology are numerous. Inclusive of such devices are capacitors, batteries, and fuel cells.  With each type of device are associated positive and negative characteristics…” And, Mitchell in Figure 4a and 4b (col. 31: 51 - col. 32: 35) discloses two dry electrodes 54 and separators that are subsequently rolled, the resulting geometry known to those in the art as a jellyroll. Further, Mitchell et al. disclose that the capacitor may comprises a jellyroll type electrode (col. 7: 64-65).
	Thus, the battery and jellyroll capacitor render obvious an anode (negative) active material, to impart negative characteristics.
	Claim 7:	The rejection of claim 7 is as set forth above in claims 1 and 6 wherein the Mitchell et al. combination further discloses that the anode active material comprises a carbon active material (Mitchell et al., col. 4: 54-55 and Xi et al., col. 2: 33-41). 
	Claim 8:	 The rejection of claim 8 is as set forth above in claim 1, 6 and 7 wherein Mitchell et al. further disclose that the carbon active material comprises graphite (col. 18: 30-34). 
	Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Mitchell et al. further disclose that the dry active material comprises a cathode active material.
	In particular, Mitchell et al., in col. 4: 38-49, disclose “Devices that are used to power modern technology are numerous. Inclusive of such devices are capacitors, batteries, and fuel cells.  With each type of device are associated positive and negative characteristics…” And, Mitchell in Figure 4a and 4b (col. 31: 51 - col. 32: 35) discloses two dry electrodes 54 and separators that are subsequently rolled, the resulting geometry known to those in the art as a jellyroll. Further, Mitchell et al. disclose that the capacitor may comprises a jellyroll type electrode (col. 7: 64-65).
	Thus, the battery and jellyroll capacitor anticipate a cathode (positive) active material, to impart positive characteristics. 
	Claims 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Mitchell et al. further disclose that the dry binder comprises polytetrafluoroethylene (PTFE) (col. 6: 10-11). 
	Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein Mitchell et al. further disclose that the electrode comprises up to about 20 wt % of the dry binder (col. 4: 63-64).
	Claim 16:	The rejection of claim 16 is as set forth above in claim 1 wherein Mitchell et al. further disclose a conductive additive (e.g. conductive carbon, as per col. 4: 58-59).
	Claim 17:	 The rejection of claim 17 is as set forth above in claims 1 and 16 wherein Mitchell et al. further disclose that the electrode comprises up to about 5 wt % of the conductive additive (0% to 15%, as per col. 4: 62). 
	Claims 18 and 19:  The rejection of claims 18 and 19 are as set forth above in claim 1 wherein Mitchell et al. further discloses a porous material, and that the single dry electrode film comprise up to about 10 wt % of the porous material (i.e. 85-95 percent by weight as per col. 6: 58-65).	Claim 21:	The rejection of claim 21 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of a composition similar to that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious an electrode having a volumetric energy density that is at least about 550 Wh/L.
	Claim 22:	The rejection of claim 22 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of a similar composition as that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious an electrode having specific energy density that is at least about 200 Wh/kg. 
	Claim 23:	The rejection of claim 23 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of a composition similar to that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious electrode having specific capacity of the electrode that is at least about 150 mAh/g. 
	Claim 24:	The rejection of claim 24 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a method (i.e. dry electrode processing) similar to that instantly discloses and is of a composition similar to that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious an electrode having an areal capacity of the electrode that is at least about 3.5 mAh/cm2. 
	Claim 25:	The rejection of claim 25 is as set forth above in claim 1 and 24 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of composition similar to that instantly claimed, the electrode film of Mitchell et al. combination renders obvious an electrode having an areal capacity that is discharging capacity. 
	Claim 26:	The rejection of claim 26 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a same method similar to that instantly disclosed (i.e. dry electrode processing) and is of a composition similar to that instantly claimed, the electrode film of Mitchell et al. combination renders obvious an electrode having a charge capacity retention percentage at a discharge rate of 1.5C that is at least about 20%. 
	Claim 27:	The rejection of claim 27 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of a composition similar to that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious an electrode having a charge capacity production percentage at a charge rate of 2C that is at least about 10%.
	Claim 28:	The rejection of claim 28 is as set forth above in claim 1 wherein given that the electrode film of the Mitchell et al. combination is manufactured by a method similar to that instantly disclosed (i.e. dry electrode processing) and is of a composition similar to that that instantly claimed, the electrode film of the Mitchell et al. combination renders obvious an electrode having a Coulombic efficiency that is at least about 85%.
Claim 33:	The rejection of claim 3 is as set forth above in claims 1 and 3 wherein given Mitchell et al. disclose that the single dry electrode film is about or greater than about 155 µm in thickness (col. 4: 42-44).
Claim 72:	The rejection of claim 72 is as set forth above in claim 1 wherein Mitchell et al. further disclose that the single dry electrode film comprises at least about 94-98 wt% of the dry active material.

6.	Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of XI et al. (US 7,722,686) as applied to claim 1 above, and further in view of Duong et al. (US 20150303481).
	Mitchell et al. and Xi et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 10 and 29: 		The Mitchell et al. combination, in particular, Mitchell et al., discloses a single dry electrode film but do not disclose Mitchell et al. do not disclose that the cathode active material comprises a lithium nickel manganese cobalt oxide (NMC) (claim 10) and a lithium ion battery (claim 29).
Duong et al. disclose a lithium ion battery comprising a dry electrode film wherein the cathode active material comprises a lithium nickel manganese cobalt oxide (NMC)(paragraphs [0082] and [0015]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode film of the Mitchell et al. combination by incorporating the lithium ion battery and the cathode active material of Duong et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium ion battery comprising an electrode films that would have exhibited improved mechanical integrity and ionic conductivity (paragraph [0089], last full line).

7.	Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of Xi et al. (US 7,722,686) as applied to claim 1 above, and further in view of EP 3 012 887 (hereafter EP ‘887)
Mitchell et al. and Xi et al. are is as applied, argued and disclosed above, and incorporated herein.
Claims 11 and 30:		The Mitchell et al. combination does not disclose that the cathode active material comprises a sulfur-based material (claim 11) and a solid state lithium ion battery (claim 30).
EP ‘889 discloses a solid state lithium sulfur battery (paragraphs [0076]-[0082] wherein the cathode material comprises a sulfur-based material (paragraphs [0024], and [0040]-[0046]). See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode film of the Mitchell et al. combination such that the cathode active material comprises a sulfur-based material, as taught by EP ‘887.
One having ordinary skill in the art would have been motivated to make the modification to provide a cathode mixture that could suitably have been used in a cathode mixture layer of an all-solid-state lithium sulfur battery exhibiting excellent charge/discharge capacity (paragraph [0012]).

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7,295,423) in view of Xi et al. (US 7,722,686) as applied to claim above, and further in view of Zhong et al. (US 8,279,580).
Mitchell et al. and Xi et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 14:	The Mitchell et al. combination does not disclose that the dry binder comprises polytetrafluoroethylene (PTFE), carboxymethylcellulose (CMC), and polyvinylidene fluoride (PVDF) in a ratio of 2:1:1 by weight.
	Zhong et al. discloses a dry binder comprising polytetrafluoroethylene (PTFE), carboxymethylcellulose (CMC), and polyvinylidene fluoride (PVDF)(col. 3: 19-20 and 40-46). Zhong et al. further disclose that the proportion of the inert binder and other included binders may be between about 3 and 20 percent by weight, and in some other instances between about 9 and about 11 percent by weight, or may be, for 
example, about 10 percent by weight (col. 3: 19-24).  It has been identified that the use of inert binders such as PTFE tends to increase the voltage at which the electrode including such an inert binder may be operated (col. 4: 16-26). Binders are often employed as binders for promoting cohesion in loosely-assembled particulate materials, i.e., active filler materials that perform some useful function in particular application (col. 5: 34-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dry binder of the Mitchell et al. combination by selecting the appropriate ratio, including that recited, depending upon the desired voltage and particulate cohesion, as taught by Zong et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an energy storage device that would have improved reliability and durability, as measured by the number of charge-discharge cycles that an energy storage device can withstand without a significant deterioration in its operating characteristics (col. 2: 43-49).

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729